t c memo united_states tax_court tom and louise kappus petitioners v commissioner of internal revenue respondent docket no filed date frank joseph o’connell jr for petitioners jennifer l nuding for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether petitioners are subject_to the limitations on the alternative_minimum_tax_foreign_tax_credit under sec_59 petitioners contend that the convention between the united_states of america and canada with respect to taxes on income and on capital hereinafter u s - canada treaty date u s -can t i a s no as in effect during overrides the application of sec_59 this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in orangeville ontario canada petitioners are husband and wife petitioners are and were during u s citizens petitioners resided and worked in canada throughout ’ petitioner thomas kappus mr kappus has resided and worked in canada since during mr kappus was employed as the parties agree that if the court holds for petitioners then there is a deficiency in income_tax of dollar_figure and if the court holds for respondent then there is a deficiency in income_tax of dollar_figure the parties agree for purposes of this case that petitioners were residents of canada throughout for purposes of the convention between the united_states of america and canada with respect to taxes on income and on capital hereinafter u s - canada treaty date u s -can t i a s no as in effect during president of taylor freezers inc petitioner louise kappus mrs kappus has resided and worked in canada since petitioners timely filed a joint federal_income_tax return u s joint_return on their return petitioners reported taxable_income of dollar_figure and income_tax_liability of dollar_figure petitioners reduced their u s income_tax_liability to zero by applying the foreign_tax_credit of dollar_figure petitioners did not pay any u s federal income taxes for attached to their u s joint_return petitioners also filed form_6251 alternative minimum tax-individuals on form_6251 petitioners reported a precredit tentative_minimum_tax of dollar_figure pursuant to sec_55 a an alternative_minimum_tax_foreign_tax_credit of dollar_figure a tentative_minimum_tax of dollar_figure and an alternative_minimum_tax liability of zero petitioners attached a statement to their u s joint_return in which they claimed exemption for alternative_minimum_tax on the basis of the u s -canada tax_treaty in the notice_of_deficiency respondent determined that petitioners’ precredit tentative_minimum_tax for was dollar_figure respondent further determined that petitioners’ alternative_minimum_tax_foreign_tax_credit could not exceed the parties agree that the statement properly disclosed petitioners’ treaty-based return position for purposes of sec_6114 percent of the precredit tentative_minimum_tax pursuant to sec_59 accordingly respondent determined a deficiency in tax of dollar_figure a the arguments of the parties petitioners contend that the u s -canada treaty and sec_59 are in direct conflict because the language of article xxiv specifically paragraph prohibits the application of sec_59 petitioners further contend that the revised united states-canada protocol to amend the treaty on income and on capital date as amended by the protocols date and date s treaty doc hereinafter third protocol and protocol amending the convention between the united_states of america and canada with respect to taxes on income and on capital date as amended by the protocols date date and date s treaty doc hereinafter fourth protocol are the last expressions of sovereign will of the united_states and thus override the application of sec_59 respondent contends that sec_59 and the u s - canada treaty are in harmony with the result that petitioners are subject_to the limitation on the amount of their alternative_minimum_tax_foreign_tax_credit imposed by sec_59 respondent relies in part on this court’s recent opinions in 113_tc_158 and in brooke v commissioner tcmemo_2000_194 affd per curiam 13_fedappx_7 d c cir which held that sec_59 and the double_taxation provision of the convention between the federal republic of germany and the united_states of america for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes hereinafter u s -germany treaty date u s -germany art i l m were in harmony respondent further contends that if the court were to find that sec_59 and the treaty are in conflict then sec_59 is the last expression of the sovereign will of the united_states and must be applied to petitioners in any event b applicable statutes and u s -canada treaty provisions the u s -canada treaty signed on date and amending protocols signed on date first protocol ’ and date second protocol respectively were entered ‘ protocol amending the convention between the united_states of america and canada with respect to taxes on income and on capital date s treaty doc hereinafter first protocol protocol amending the convention between the united_states of america and canada with respect to taxes on income and on capital date as amended by the protocol on date s treaty doc hereinafter second continued into force on date article xxiv of the u s -canada treaty generally prohibits double_taxation by the united_states and canada where one country has a right to tax income as the country of source and the other country may tax on the basis of residence the u s foreign_tax_credit allowed by the treaty applies to certain taxes imposed by canada with respect to income from canadian sources paragraph of article xxiv provides the general_rule as follows in the case of the united_states subject_to the provisions of paragraph sec_4 and double_taxation shall be avoided as follows in accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof the united_states shall allow to a citizen or resident_of_the_united_states or to a company electing to be treated as a domestic_corporation as a credit against the united_states tax on income the appropriate amount of income_tax paid_or_accrued to canada u s - canada treaty art xxiv par paragraph of article xxiv provides the following rule applicable to u s citizens who are residents in canada where a united_states citizen is a resident of canada the following rules shall apply a canada shall allow a deduction from the canadian tax in respect of income_tax paid_or_accrued continued protocol this portion of art xxiv par as cited herein was not amended by the first or second protocol under the first protocol we note that the only change to paragraph was the deletion of the last sentence defining appropriate amount the second protocol made no amendments to art xxiv to the united_states in respect of profits income or gains which arise within the meaning of paragraph in the united_states except that such deduction need not exceed the amount of the tax that would be paid to the united_states if the resident were not a united_states citizen and b for the purposes of computing the united_states tax the united_states shall allow as a credit against united_states tax the income_tax paid_or_accrued to canada after the deduction referred to in subparagraph a the credit so allowed shall not reduce that portion of the united_states tax that is deductible from canadian tax in accordance with subparagraph a in congress revamped the alternative_minimum_tax imposed on noncorporate taxpayers tax_reform_act_of_1986 publaw_99_514 100_stat_2320 herein referred to as tax_reform_act_of_1986 as amended at that time former sec_55 imposed an alternative_minimum_tax on noncorporate taxpayers equal to the excess of the tentative_minimum_tax over ’ former sec_55 defined tentative the regular_tax minimum_tax as an amount equal to percent of so much of the alternative_minimum_taxable_income for the taxable_year as exceeded the exemption_amount reduced by the alternative_minimum_tax_foreign_tax_credit for the year former sec_59 defined alternative_minimum_tax_foreign_tax_credit as the foreign_tax_credit allowed by sec_27 with certain the term regular_tax means the regular_tax_liability for the taxable_year as defined in sec_26 reduced by the foreign_tax_credit allowable under sec_27 sec_55 adjustments that we need not detail here and former sec_59 a the predecessor of the provision at issue in this case limited the credit to percent of the precredit tentative_minimum_tax liability therefore no more than percent of the alternative_minimum_tax could be offset under former sec_59 with changes that are not material to this case the alternative_minimum_tax provisions as amended by the tax_reform_act_of_1986 apply to the taxable_year in issue the current version of sec_59 a the provision at issue states as follows limitation to percent of tax -- a in general --the alternative_minimum_tax_foreign_tax_credit for any taxable_year shall not exceed the excess if any of-- the pre-credit_tentative_minimum_tax for the taxable_year over percent of the amount which would be the pre-credit_tentative_minimum_tax without regard to the alterative tax net_operating_loss_deduction and sec_57 eb in during its consideration of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 congress reviewed the relationship of the internal_revenue_code and treaties and sec_7852 as originally enacted in former sec_7852 had provided that no provision of the internal_revenue_code was to apply in any case where its application would be contrary to any treaty obligation of the united_states in effect on the date of enactment of the code see s rept pincite hereinafter referred to as senate report more recently congress had specifically provided from time to time that it intended certain amendments of the internal_revenue_code to prevail over treaties in case of a conflict id in tamra congress amended sec_7852 to provide that neither a provision of a treaty nor a law of the united_states affecting revenue shall have preferential status by reason of its being a treaty or a law tamra sec_1012 aa 102_stat_3531 congress intended this change to place treaties and revenue statutes on the same footing so that conflicts in their provisions would be resolved under the rule that the provision adopted later-in-time controls senate report supra pincite congress also intended this change to codify the approach of the courts under which the same canons of construction applied to the interaction of two statutes enacted at different times would be applied to the interaction of revenue statutes and treaties enacted and entered into at differenct times id pincite in addition to amending sec_7852 congress enacted the following provision as sec_1012 of tamra -- - certain amendments to apply notwithstanding treaties ---the following amendments made by the reform act viz tax_reform_act_of_1986 shall apply notwith- standing any treaty obligation of the united_states in effect on the date of the enactment of the reform act a the amendments made by sec_1201 of the reform act b the amendments made by title vii of the reform act to the extent such amendments relate to the alternative_minimum_tax_foreign_tax_credit thus congress specifically codified the later-in-time_rule with respect to sec_59 id pincite the third protocol signed on date and entered into force on date made changes to article xxiv affecting credits for social_security_tax corporate tax exemptions and the tax treatment of dividends interest and royalties third protocol art these amendments did not alter the general_rule of article xxiv found in paragraph as stated above id u s -canada treaty art xxiv par significantly the third protocol amended paragraph of article ii of the treaty setting forth the taxes covered by the treaty that paragraph was amended to read as follows notwithstanding paragraph the taxes existing on date to which the convention shall apply are ob in the case of the united_states the federal income taxes imposed by the internal_revenue_code_of_1986 thus the third protocol makes specific reference to the internal_revenue_code_of_1986 the fourth protocol was signed on date and entered into force on date the fourth protocol made no modifications to article xxiv of the u s -canada treaty there is no mention in the third or the fourth protocol of the enactment of sec_59 by the tax_reform_act_of_1986 or the enactment of sec_1012 by tamra cc legal discussion and analysis in the case where a treaty and a statute pertain to the same subject matter the general_rule is to afford a reading so as to give effect to both if at all possible in 124_us_190 the supreme court explained this general_rule as follows by the constitution a treaty is placed on the same footing and made of like obligation with an act of legislation both are declared by that instrument to be the supreme law of the land and no superior efficacy 1s given to either over the other when the two relate to the same subject the courts will always endeavor to construe them so as to give effect to both if that can be done without violating the language of either but if the two are inconsistent the one last in date will control the other provided always the stipulation of the treaty on the subject is self- executing therefore we must decide whether the treaty and the statute can be read to give effect to both if there is no conflict between the two the code and the treaty should be read harmoniously to give effect to each pekar v commissioner t c pincite however if there is a conflict between a code provision anda tax_treaty the last-in-time rule will override the earlier provision id whitney v robertson supra pincite petitioners’ position that they are not subject_to sec_59 1s based upon two elements the first is their assertion that the u s -canada treaty and sec_59 are in conflict and the second is their assertion that the u s -canada treaty is later in time than sec_59 by reason of the third and fourth protocols with the result that the provisions of the treaty_override sec_59 both of these elements must be established in order for petitioners to prevail in this case if the treaty and sec_59 are not in conflict then effect must be given to the provisions of both without regard to which of the two is later in time pekar v commissioner supra in that event we must find that petitioners are subject_to sec_59 on the other hand if there is a conflict between the two and if sec_59 as opposed to the treaty is found to be later in time then sec_59 controls as the last expression of the sovereign will jamieson v commissioner tcmemo_1995_550 affd without published opinion 132_f3d_1481 d c cir as to the first element of their position petitioners assert that the limitation on the foreign_tax_credit imposed by sec_59 conflicts with the provisions of article xxiv of the u s -canada treaty entitled elimination of double_taxation petitioners reject respondent's contention that sec_59 can be harmonized with the treaty because the treaty expressly makes the double_taxation provisions subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof u s -canada treaty article xxiv paragraph according to petitioners the operation of paragraph sec_4 and of article xxiv especially paragraph which specifically deals with united_states citizens who reside in canada is not subject_to change by the amendment of u s law furthermore petitioners argue even if the quoted language of paragraph of article xxiv applies to paragraph sec_4 and of article xxiv sec_59 is not an amendment of u s law that fits within the parenthetical because it causes double tax and thus would not be in keeping with the general principle of the elimination of double_taxation petitioners' argument misses the mark petitioners urge us to find a conflict between sec_59 and article xxiv of the treaty based upon the third and fourth protocols but they fail to address the effect of the enactment of sec_1012 aa of tamra as discussed above in sec_1012 aa of tamra congress provided that sec_701 of the tax_reform_act_of_1986 including sec_59 would apply notwithstanding any treaty obligation of the united_states in effect on the date of the enactment of the reform act the third and fourth protocols on which petitioners rely became effective after congress enacted sec_59 of the code and sec_1012 of tamra neither of the later protocols mentions the limitation of the alternative_minimum_tax_foreign_tax_credit imposed by sec_59 or sec_1012 of tamra thus neither the third or fourth protocol contains a clearly expressed intent to supersede sec_59 to the contrary the language of the third protocol contemplates that the u s -canada treaty accepted the changes to u s revenue laws that were made by the tax_reform_act_of_1986 including the enactment of sec_59 as noted above article of the third protocol expressly provides that the taxes existing on date to which the treaty applies in the case of the united_states are the federal income taxes imposed by the internal_revenue_code_of_1986 it was also the statute that substantially revised the alternative_minimum_tax on noncorporate taxpayers and enacted the predecessor of sec_59 tax_reform_act_of_1986 sec_701 100_stat_2320 sec_1012 of tamra which codified the last in time rule with respect to the revision of the alternative_minimum_tax rules was enacted as a technical amendment to the tax reform act of -- - and was made effective as if it had been included therein tamra sec_1012 102_stat_3532 thus the third protocol specifically takes into account as the taxes to which the convention shall apply the alternative_minimum_tax as amended by the tax_reform_act_of_1986 including the limitation on the alternative_minimum_tax_foreign_tax_credit imposed by sec_59 accordingly we find that there is harmony between provisions of the u s -canada treaty and sec_59 pekar v commissioner supra pincite brooke v commissioner tcmemo_2000_194 in light of the above it is unnecessary to address the second element of petitioners' position that the u s -canada treaty was the last expression of sovereign will since we find no conflict between the u s -canada treaty and sec_59 petitioners are subject_to sec_59 regardless which is later in time we have considered all the other arguments made by petitioners and to the extent we have not addressed them find them to be without merit to reflect the foregoing decision will be entered for respondent
